Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER”S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, or deemed incomplete with respect to paragraphs [0021] – [0051], an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Rich Black explicitly authorized the entry of amendments to the claims and drawings, and implicitly authorized typographical error-correcting amendments to the specification in a telephone conversation held with examiner op 08-Feb-2022. 
The application has been amended as follows: 

IN THE CLAIMS
In claim 1 at line 1, “H2S” was changed to – H2S --.
	In claim 1 at line 2, “comprising: adding” was changed to – comprising: in a sewage treatment plant, adding --.
	In claim 1 at lines 2-3, 
“aluminum containing”       was changed to       -- aluminum-containing --.
	In claim 1 at line 3, “sludge in a sewage treatment plant, wherein” 
was changed to
to which no aluminum-containing chemical had been added 
	In claim 1, at line 4, “selected from the group of” was changed to – selected from the group consisting of --.
	Claim 5 was canceled.
	Claim 6 was amended as follows:
	-- A method of claim 4 further comprising 

feeding an alkaline form of an aluminum-containing chemical into a sludge flowing through a recirculation line of the anaerobic digester, wherein the feeding occurs at one or more recirculation line feed points.  – 
	In claim 7, at line 2, “selected from the group of” was changed to – selected from the group consisting of --.
	Claim 9 was cancelled.
	Claim 10 was cancelled.

IN THE SPECIFICATION:
	The TITLE was amended to  -- Method for wastewater treatment --.
At [0006] line 3, “(SO42-)” was changed to -- (SO42-) –.
	At [0006] line 4, “SO42-” was changed to -- SO42- --.
	At [0006] line 4, “(H2S).  H2S” was changed to – (H2S).  H2S –.
2S –.
	At [0009] line 1, “H2S” was changed to – H2S –.
	At [0009] line 2, “FeCl3” was changed to – FeCl3 –.
	At [0010] line 10, “H2S” was changed to – H2S –.
	At [0010] line 10, “HS-” was changed to – HS- –.
	At [0010] last line, “ H2S  ←→ HS- + H+ “ was changed to 
--   H2S  ↔ HS- + H+   --.
	At [0011] line 2, “H2S” was changed to – H2S –.
	At [0011] line 2, both occurrences of “H2S” were changed to – H2S –.
	At [0012] line 1, “Ferric Chloride” was changed to – ferric chloride –.
	At [0013] line 3, “phosphorous” was changed to – phosphorus --.
	At [0016] line 1, “a wastewater” was changed to – a prior art wastewater --.
	At [0016] line 2, “H2S” was changed to – H2S –.
	At [0017] line 2, “H2S” was changed to – H2S –.
	At [0018] line 3, “H2S” was changed to – H2S –.
	At [0020] line 5, “AlO2-” was changed to – AlO2- -- (in which the “2” is subscripted and the “ – “ (minus sign) is superscripted).
At [0020] line 6, “NaAlO2” was changed to – NaAlO2 – and “KAlO2” was changed to – KAlO2 --.

IN THE DRAWINGS
	Fig. 1 was amended by adding the label “PRIOR ART” to the drawings.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claim 1 – amended 2/1/22:

    PNG
    media_image1.png
    372
    914
    media_image1.png
    Greyscale

	Claim 1 as further amended by the examiner’s amendment entered herewith:
Claim 1 (allowed):  A method of reducing gaseous H2S production from anaerobic waste water sludge comprising: in a sewage treatment plant, adding an effective amount of an alkaline aluminum-containing chemical to a waste water sludge to which no aluminum-containing chemical had been added 
Claim 1 as amended by applicant on 2/1/22 and further amended by the examiner-suggested examiner’s amendment, now requires that the addition of the alkaline aluminum-containing chemical be added both to sludge to which no aluminum-
The original disclosure does not provide ipsis verbis support for the phrase, “immediately prior to.”  The original disclosure does, however, support feeding the alkaline form of sodium aluminate “just before” the anaerobic digester:

    PNG
    media_image2.png
    365
    483
    media_image2.png
    Greyscale

In the context of a feed point location vis-à-vis the digester, the claim-recited expression “immediately prior to” is reasonably construed as the same as “just before” and means in this particular prosecution, “upstream of the digester such that no structure other than conduit lies between the feed point and the digester.”  That is, no structure, e.g., no settling tank, no reactor, no filter, and more generally, no fluid-affecting treatment device, other than conventional influent conduit or recirculation conduit is positioned between the feed point and the anaerobic digester.  
 	
1 to stream 205 between step 50 and step 10.  One of skill would have expected to find aluminum-containing compounds in the sludge contents of anaerobic digester 100, recirculation stream 310, sludge within anaerobic digester 40, sludge 42 fed to solid/liquid separator 50, and at least some aluminum-containing compounds carried over with the “finer suspended … solids exiting from the separator 50” fed to anaerobic digester 100 even if most of such aluminum-containing compounds exit the treatment process as settled solids with stream 52.  Claim 1 distinguishes over this embodiment of Bias because the sodium aluminate added to 
	The second of three Bias embodiments is similar to the embodiment described above, but with no recirculation of aluminum-containing sludge 310 recirculated back to step 40:

    PNG
    media_image4.png
    628
    420
    media_image4.png
    Greyscale

[A]ll of the effluent 310 can be further dried (e.g., [sent to a] horizontal decanter …)  and land-applied” (emphasis added).  Even though in this embodiment sludge 205 to which the sodium aluminate is added at a point between separator 50 and anaerobic digester 100 does not contain any aluminum-containing chemical, claim 1 nevertheless distinguishes over Bias because Bias requires that the sodium aluminate in the “aerated mixture” of 205 pass through a flow meter 207 and flow control valve 208 prior to entering the anaerobic digester 100.  That 

    PNG
    media_image5.png
    625
    755
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    144
    421
    media_image6.png
    Greyscale

is, in this embodiment of Bias, Bias does not describe the step of adding an alkaline aluminum-containing chemical “immediately prior to” the anaerobic digester.  At least the flow control valve 208, if not the flow meter 207 as well, is deemed a fluid-affecting treatment device because it affects the flow rate, pressure, and perhaps the temperature of the sludge passing into the anaerobic digester 100.  Moreover, the claimed invention is not obvious over Bias because any suggestion to add the sodium aluminate described by Bias at specifically a point in the feed conduit located between the flow control valve 208 and the anaerobic digester 100, or directly into the digester 100, would run counter to the importance Bias places on controlling the flow rate of “aerated mixture” 205, or would be based on impermissible hindsight rather than the teachings of the prior art.
	There remains the last of three Bias embodiments for our consideration.  At anaerobic digester 30, the recirculated sludge stream 310 containing aluminum-containing chemicals adds these aluminum-containing chemicals to sludge 32 to which no aluminum-containing chemicals had been added.  There is no evidence however, that the amount of aluminum-containing chemicals contained within stream 310 is “an effective amount” within the meaning of this application.  Any assertion to the contrary is speculative at best given Bias’s addition of more sodium aluminate to stream 205 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
	Applicant stated (Remarks, 2/1/2022, page 5):

    PNG
    media_image7.png
    79
    873
    media_image7.png
    Greyscale

 CN205803256U describes a three-stage anaerobic treatment of wastewater, but the reference’s disclosure of a “tertiary anaerobic tank” does not describe a “tertiary treatment” of the type to which applicant or the Wett reference was referring. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bias:
        
    PNG
    media_image3.png
    370
    405
    media_image3.png
    Greyscale